Case 5:21-cv-03918-EGS Document 1-1 Filed 09/01/21 Page 1of1

JS 44 (Rev. 10/20) CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rutes of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (S#iE INSTRUCTIONS ON NEXT PAGE OF THIS FORMA

 

I. (a) PLAINTIFFS DEFENDANTS
Travis S. Sweigart Transfer Station Services, Inc., et al.
(b) County of Residence of First Listed Plaintiff Berks County. PA County of Residence of First Listed Defendant Essex County,NJ
(EXCEPT IN (18. PLAINTIFE CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(¢) Attorneys (Fire: Name, Address, and Telephone Number) Attorneys (if Known)
Raynes Lawn Hehmeyer, 1845 Walnut Street, 20th Floor Law Offices of Thomas Wagner, 8 Penn Center, 1628 John
Philadelphia, PA 19103 K. Kennedy Bivd., Philadelphia, PA 19103
2:18 - §68-6190 (See Attachment for Attornevs) Lt) 215-790-0761 (See Attachment for Attornevs)
Il. BASIS OF JURISDICTION (Place an WN" in One Box Onby TLL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defeniant)
EC] 1 US, Government C3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Govermment Not a Party} Citizen of This State [x] ] C 1 Incorporated or Principal Place {J 4 (4
of Business In This State
Oo 2 U.S. Goveminent [x] 4 Diversity Citizen of Another State C 2 CJ 2 Incorporated and Principal Place im 5 3
Defendant (huticate Citizenship of Parties in lem Hf) of Business In Another State
Citizen or Subject of o LJ3) (2 3 Foreign Nation Ole [Je
Foreign Country
IV. NATURE OF SUIT pitice on “X" in One Box Only) Click here for: Nature-of Suit Code Descriptions,
| CONTRACT TORTS FORFEITUREJPENALTY BANKRUPTCY. OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure [~] 422 Appeal 28 USC 158 375 False Claims Act
120 Marine H+ 310 Airplane i 365 Personal Injury - IL. of Proporty 21 USC 881 |_| 423 Withdrawal 376 Qui Tam (31 USC
13D Miller Act 315 Airplane Product Product Liability  ]690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability CT 367 Health Carc/ .] 400 State Reapportionment
150 Recovery of Overpayment i] 320 Assault, Libel & Pharmaceutical ROPERTY RIGHTS 410 Antitrust
& Enfo 1 of Jnidgertient Slander Personul Injury $20 Copynghis || 430 Banks and Banking
, 151 Medicare Act | 330 Fedcral Employers’ Product Liability 830 Patent |_| 450 Commerce
|_| 152 Recovery of Defaulted Liability CJ 368 Asbestos Personal 835 Patent - Abbreviated _| 46¢ Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability _] 840 Trademark Corrupt Organizations
(_] 153 Recovery of Overpayment |. Liability PERSONAL PROPERTY LABOR _] 880 Defend Trade Secrets |_| 480 Consumer Credit
___— of Veleran’s Benefits iB 350 Motor Vehicle H 370 Other Froud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_i 160 Stockholders’ Suits 355 Mator Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
CI 190 Other Contract Product Liability [] 380 Other Personal *]720 Labor/Management SOCIAL SECURITY. Protection Act
| 195 Contract Product Liability |” ] 360 Other Personal Property Damage Relations | | 861 HA (1395ff) 490 Cable/Sat TY
CI 196 Franchise Injury ] 385 Property Damage 740 Railway Labor Act a 862 Black Lung (923) 850 Securitics/Commodities/
362 Personal fnjury - Product Liability 4751 Family and Medical az 863 DIWC/AIIWW (405(g)) | Exchange
Medical: Malpractice Leave Act ; 864 SSID Title XVI |_| 890 Other Statutory Aciions
REAL PROPERTY 4 CIVIL RIGHTS PRISONER PETITIONS _|790 Other Labor Litigation 7 865 RSI (405(g)) J $91 Agricultural Acts
L_! 210 Lond Condemnation “| 440 Other Civil Rights Habens Corpus: i] 791 Employee Retirement 893 Environmental Matters
| 220 Foreclosure _] 441 Voting '"] 463 Alien Detainee Income Security Act FEDERAL TAX-SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employ:nent 53D Motions to Vacate c 870 Taxes (U.S. Plaintiff Act
240 Torts lo Land 443 Housing/ Sentence or Defendant) 896 Arbitration
| 245 Tort Product Liability Accommodations = [| 530 General i 87 L IRS—-Third Party z 899 Administrative Procedure
Bl 290 All Other Real Propesly _ 445 Amer. w/Disobilities -|__]535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
J Eqnploymient Other: __]462 Naturalization Application Agency Decision
") 446 Amer wiisabitities -{__] 540 Mandamus & Other 465 Olhor Immigiation ~] 980 Constitutionslity of
Other 550 Civil Rights Actions State Statutes
__] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
VY. ORIGIN (Place an “x” in One Bax Onhy
[x] 1 Original Li? Reiioved from oO 3° Remanded from oO 4 Reinstated or Oo 5 Transferred from oO 6 Multidistrict Cl 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District “~ Litigation - “Litigation -
fspeccifi) Trunsfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (20 not cite jurisdictional statutes unless diversity).
Diversity junsdiction is conferred under 28 U.S.C, §1332{4)(1)

Brief description of cause:
Negligence action relating to motor vehicle accident

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

Vu. REQUESTED IN ["] CHECK IF THIS IS A CLASS ACTION” DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23,F.R.CvP. og JURY DEMAND: __ [X]¥es [[1No
VIII. RELATED CASE(S) ny f
1 hee inst Hions): - 3
iF ANY / / (Sectinsineitai JED Jf Eaudid 6. ghnith ‘POCKET NUMBER 6:24-cv-00922(EGS) ;
} ae as ¥ 7 - tbat
DATE yoo fy f #) J Fa LP PI. CE CORD as %
; ff i and f_. r to ee =~ —_—
FOR OFFICE USE ONLY = —"

MAG. JUDGE

RECEIPT # AMOUNT APPLYING IFP JUDGE
